El Juez Asociado Se. MacLeaby,
emitió la opinión del tribunal.
Este es un caso de desahucio. Concepción Puig, que es la demandante en esta acción, inició nn pleito el día 7 de julio de 1911, en la Corte de Distrito del Distrito Judicial de San Juan, Sección 2a, contra Manuel Soto, para que se le pusiera en posesión dentro del término de veinte días, de la casa de dos pisos No. 9, en lá Calle de San Justo, ciudad de San Juan.
En su demanda, la demandante alega en substancia lo si-guiente :
“Que la demandante, residente en España, es la dueña de la casa designada con el No. 9 en la calle de San Justo de la ciudad de San Juan, Puerto Rico; y que hacia el mes de septiembre, 1907, alquiló la referida casa que se compone de dos pisos, uno bajo y otro alto, al demandado que reside en San Juan, con el que celebró un contrato verbal de arrendamiento, sin fijar término alguno de duración, con-viniéndose por las partes, que el demandado pagaría como alquiler la cantidad de $110 mensuales. Alega además la demandante, que el demandado tiene ocupada la planta baja de dicha casa con un estable-cimiento para la venta de muebles, y la alta con su vivienda, encon-trándose actualmente en posesión de la referida casa; alega además la demandante que dió aviso al demandado que el contrato de arren-damiento lo daba por terminado, el día 30 de mayo dé 1911; que no obstante este aviso y el tiempo transcurrido desde el 30 de mayo, el demandado ha continuado y continúa actualmente ocupándola como antes. ’ ’
El demandado contestó esta demanda, negando en primer *134término, algunas de sus alegaciones, admitiendo la certeza de otras y exponiendo además, que estando el piso alto de la casa alquilada, en condiciones ruinosas por no hacerse las repara-ciones necesarias, nadie lo ocupaba como sitio de vivienda, y que el demandado había seguido ocupando ambos pisos de la expresada casa con el consentimiento y conformidad de la demandante, o de su agente, y por virtud del contrato de arrendamiento renovado tácitamente:
Como segundq defensa, alegó también el demandado que la demanda en conjunto no éxpone hechos suficientes para constituir una causa de acción.
Como tercera defensa alegó también el demandado otros dos motivos que son en substancia como sigue:
Que el demandado ha cumplido, desde la fecha en que se otorgó el contrato de arrendamiento, con todas las condiciones que le fueron impuestas por virtud' de dicho contrato; y que la demandante no ha hecho en la finca urbana arrendada das reparaciones necesarias para conservarla en estado de servir para el uso de vivienda.
Alegó además el demandado como cuarta defensa, que el contrato de arrendamiento referido en la primera defensa de su contestación está aún subsistente con' aquiescencia, ratifi-cación y afirmación de la demandante por medio de su apo-derado.
Alegó por último el demandado, una quinta defensa en la que exponía primeramente que la finca urbana objeto de este pleito, ha sido embargada junto con las rentas debidas, con arreglo al contrato, y se encuentra bajo las órdenes de la Honorable Corte de Distrito de San Juan, Sección 2a, y en segundo lugar, que los productos provenientes de las rentas se han entregado' puntualmente y puesto a la disposición dé la referida corte, devengando intereses, según el contrato de arrendamiento en vigor. Por todas estas consideraciones el demandado pidió que se desestimara el caso con las costas.
En el juicio se hicieron las alegaciones, presentándose la *135prueba, e informaron las partes, dictando la corte su senten-cia que es substancialmente como sigue:
1 ‘ El demandante tiene derecho a la posesión de la casa y también a una sentencia en la que se ordene al demandado Manuel Soto que dentro del término de quince días desaloje y deje expedita la casa, y si dejare de hacerse esto, se procederá al lanzamiento por el marshal. La demandante tiene también derecho a que se dicte sentencia a su favor por las costas que sean aprobadas.”
Contra esta sentencia el demandado interpuso apelación para ante este Tribunal especificando en sustancia cinco erro-res o infracciones de ley, como los denomina, que alega se cometieron por la corte inferior en este caso.
Al hacer en el alegato el señalamiento de los. errores que se alegan fueron cometidos por la Corte inferior, el abogado debe tratar de presentarlos de la manera más concreta y con-cisa que sea posible, expresando los verdaderos puntos en que se funda, sin discutir o citar autoridades. Como al argumen-tarse cada señalamiento de, error, puede desde luego am-pliarse con más o menos extensión y hacerse citas de autorida-des en apoyo del mismo, la innecesaria preparación al'especi-ficar el error oscurece la cuestión que se trataba de presen-tar, y debilita la fuerza del argumento en la que se pretende se fundan los principios enunciados. Estas observaciones se hacen para ayudar en lo posible a los miembros del foro en la preparación de los señalamientos de errores. Considerare-mos las cuestiones que han sido presentadas por el abogado del demandado por el orden en que aparecen en el alegato.
I. Negativa de suspensión. Alega el apelante, que la corte infringió el artículo 202 del Código de Enjuiciamiento Civil, porque habiéndose cumplimentado todas las previsiones re-queridas por ese artículo al hacer su solicitud, la corte denegó no obstante la suspensión del juicio, causando indefensión ai. demandado por falta de una prueba directa para probar que el contrato de arriendo había sido renovado por falta de re-querimiento de aviso previo por parte de la dueña de la casa, Concepción Puig. Alega el apelante que tal negativa de sus-*136pensión determinó necesariamente la nulidad del juicio, y el procedimiento debe reponerse al ser y estado en que se ba-ilaba al desestimarse la moción de transferencia del juicio. También alega el apelante, que la corte denegó la aplicación de las disposiciones del artículo 202 del Código de Enjuicia-miento Civil, por el fundamento de que tal petición de sus-pensión debió haberse becbo antes. El apelante sostiene que este motivo no puede ser tomado en consideración porque la ley no precisa plazo anterior al acto del juicio para presentar la petición, sino que requiere tan sólo que se formule la solici-tud antes de darse principio a la práctica de la prueba que debe tener lugar durante el juicio, siendo ésta la práctica habitual en tales casos.
El artículo 202 del Código de Enjuiciamiento Civil en tanto en cuanto pueda ser de aplicación al señalamiento de este error, es como sigue:
“Una moción para transferir un juicio por falta de prueba, sólo puede hacerse mediante declaración‘escrita y jurada demostrando la importancia esencial de la prueba con que se cuenta, y que se ha practicado la debida diligencia para obtenerla.”
Debe tenerse presente, según consta de los autos, que cuan-do el caso fue llamado a juicio, el demandado expresó que es-taba listo para entrar en juicio. La declaración jurada en que se fundó la moción de suspensión, alegó en substancia que si se hubiera permitido presentar la declaración de la de-mandante, Concepción Puig, se hubiera probado que el deman-dado no había sido requerido para finalizar el contrato. Aun cuando ese fuera el objeto de la prueba, ésta hubiera sido sim-plemente acumulativa, puesto que si existió este hecho pudo haberse probado por medio de otras pruebas. Debe notarse también que aunque la declaración jurada expresa que se ha empleado la debida diligencia para adquirir la prueba con la que se trata de probar que no se hizo el debido requiri-miento al demandado, sin embargo, nada se dice en la referida declaración jurada con respecto a la clase de diligencia que se *137empleó. La solicitud interesando la. suspensión del caso no cumple, en lo que a estos particulares se refiere, con el estatu-to que lia sido citado por el propio apelante. Además, no debemos perder de vista el bien establecido principio de que la suspensión de un juicio en un caso civil es una cuestión que debe dejarse enteramente a la discreción del juez que conoce del caso, debido a la naturaleza peculiar de dicha cuestión; de otro modo sería casi imposible administrar justicia en las cortes inferiores debido a las dilaciones en los procedimien-tos que podrían ser interpuestos por la habilidad de abogados expertos. Por las razones expresadas no puede considerarse como un error la neg’ativa de suspensión.
II. Eliminación de ciertas partes de la contestación. El apelante sostiene que es errónea la resolución adoptada por la corte inferior eliminando las defensas tercera y quinta for-muladas en su contestación con perjuicio del demandado que quedó indefenso por virtud de dicha resolución. El apelante alega que ambas defensas son esenciales, especialmente la quinta, porque la alegación en que la misma se funda, o sea, que la finca urbana objetó del desahucio, está embargada jun-tamente con los alquileres del contrato bajo el control de la Corte de Distrito de San Juan, afecta de un modo tal y'tan directamente a la acción de desahucio ejercitada contra el demandado, que la enerva y destruye una vez probada. Esto, por supuesto, presenta la cuestión relativa a la esencialidad de las defensas que han sido eliminadas de la contestación del demandado. Debemos, por consiguiente, considerar la natu-raleza especial de la acción de desahucio y la esfera limitada que la misma tiene con arreglo al estatuto en el cual se fun-da. La única controversia que surge en tal acción se refiere al derecho del demandante a que se le ponga en posesión de la finca, y a la posesión real de la misma por parte del deman-dado ; siendo la terminación de tal posesión el objeto y único fin de todo el procedimiento; o sea, que la acción de desahu-cio se establece solamente para que se resuelvan los derechos *138a la posesión de la finca objeto de la acción, y para que se transfiera tal posesión del demandado al demandante.
En el presente caso la acción de desahucio, según se ex-presa en la demanda, se funda en el hecho de que no habién-dose fijado plazo en el contrato de arriendo, y pagándose de conformidad con dicho contrato los alquileres mensualmente, debe considerarse que dicho contrato está hecho por meses. (Yéase el artículo 1484 del Código Civil de Puerto Rico.) Por tanto, habiendo la demandante, en el ejercicio de su derecho, notificado al demandado que dicho contrato de arrendamiento tenía que terminar, si tal notificación se ha hecho en debida forma, el demandado no podría por más tiempo tener derecho a seguir en posesión dé la finca después de presentada la de-manda, pudiendo ser privado de la misma sumariamente.
Por tanto, vemos que la defensas que.fueron eliminadas de la contestación por la corte inferior no eran esenciales a las verdaderas cuestiones que fueron presentadas para ser re-sueltas. En dichas defensas se alegaban cuestiones completa-mente extrañas a las que debidamente surgen en una acción de desahucio, y tal controversia pudo resolverse usando otros medios, o en otro pleito que se estableciera en debida forma en una corte de competente jurisdicción.
III. El tercer error alegado es el haberse tomado en con-sideración pruebas improcedentes. Alega el apelante, que en la celebración del juicio la corte inferior cometió error al ad-mitir prueba con respecto al aviso que el demandante dió al demandado con el fin de terminar el contrato de arrenda-miento que entre ellos existía y de privar al arrendatario de la finca en cuestión. Se alega que la corte al proceder así, in-fringió algunas de las prescripciones más esenciales de la Ley de Evidencia, admitiendo, no obstante la oposición del de-mandado, una prueba ilegal, ineficaz y arbitraria con respecto al aviso. Se alega que todo esto estaba en abierta violación .del artículo 1, y párrafos 3,-4, 5 del artículo 3, y especialmente el párrafo 2 del artículo 24, y todo el contenido del artículo 34 de la Ley de Evidencia; además el artículo 314 del Código *139de Enjuiciamiento Civil, cuyas prescripciones se alega que han sido complétamente desatendidas.
De un examen de estos artículos, de los estatutos y de los autos de este caso, se verá que este señalamiento dej error se funda en la admisión de la prueba que se supone se hizo erró-neamente, con la que se trataba de probar el aviso dado por la demandante al demandado por virtud del cual había de termi-nar el contrato de arrendamiento. Aparece que este aviso se hizo por correo, no habiendo negado el demandado que lo había recibido. Se hizo en forma de carta por el represen-tante de la demandante, habiéndose presentado durante el juicio una copia de carbón hecha en maquinilla. Alega el apelante que debió presentarse el original, o que estando éste en posesión del demandado debió haberse concedido una opor-tunidad, previo un aviso razonable, para que lo mostrara, y que de acuerdo con el artículo 314 del Código de Enjuicia-miento Civil, debió habérsele permitido examinar el mismo así como sacar uná copia de él. No hay nada por donde se vea que el demandado solicitara examinar el aviso hecho por escrito y que se le negara tal pretensión, siendo la única cues-tión que surge del señalamiento de este error la que se refiere al efecto de la presentación de una copia de carbón hecha en maquinilla, encontrándose el original de la misma en poder de la parte contraria. Se ve de los autos que la copia hecha en maquinilla de dicho documento fué presentada por el de-mandante como prueba, el día 17 de julio, siendo entonces y allí marcada con el número debido, sin que se hiciera ninguna objeción a la misma por parte del demandado. Además, pa-rece que en el juicio se examinaron varios testigos con res-pecto a dicha copia de la carta y a su contenido, así como del hecho de haber sido enviada por'correo, sin que hiciere nin-guna objeción a ello el demandado. El artículo 84 de la Ley de Evidencia vigente en esta Isla prescribe, que cuando se saca la impresión de una carta en un copiador de cartas, antes de cursar por correo el original, dicha- copia de prensa deberá considerarse como original, al igual que la carta así copiada, *140pudiendo leerse en evidencia al probarse que ésta fué debida-mente cursada por correo. Aunque este artículo no es apli-cable según sus términos a los duplicados que se hacen en maquinilla de escribir, el espíritu y efecto del estatuto es igual en ambos casos. A mayor abundamiento, en un tratado de Ley sobre Evidencia que goza de gran reputación, dice un notable autor, que el propósito de las resoluciones americanas sobre este punto es el de que cuando se hacen documentos en duplicado, o más copias, cualquiera de éstas puede presen-tarse como prueba indistintamente por no haberse presentado la otra. (Wigmore sobre Evidencia, art. 1284, tomo 2, pág. 1477 y siguientes.)
De un examen de los autos y de las autoridades citadas es-tamos plenamente convencidos de que la acción asumida por la corte inferior al admitir la copia de carbón del aviso hecho en maquinilla a qué se ha hecho referencia, fué enteramente correcta y adecuada.
IV. El cuarto error alegado se refiere á haberse negado al demandado el derecho a seguir en el disfrute de la finca. El apelante alega que la corte inferior infringió el artículo 1469 del Código Civil, que dice lo siguiente:
“Art. 1469.: — Si al terminar el contrato permanece el arrendatario disfrutando quince días de la cosa arrendada con aquiescencia del arrendador, se entiende que hay tácita reconducción por el tiempo que establecen los artículos 1480 y 1484, a menos que baya precedido requerimiento. ’ ’
Se ha alegado que la demandante dejó pasar los primeros quince días del mes de junio sin hacer el debido requerimiento al demandado para que desalojara la finca, debiendo por con-siguiente, darse un nuevo aviso de conformidad con el estatu-to. La demandante dió aviso el día 24 de mayo al demandado de que el 31 de ese mes daba por terminado el arrendamiento, y el día siete de julio presentó la demanda de desahucio. El expresado aviso impidió la tácita reconducción por el mes de junio, y cuando en julio se presentó la demanda, aun no ha-*141Man transcurrido los quince días a que se refiere el artículo 1469 del Código Civil citado, para que se entendiera prorro-gado el contrato; por lo que no existe la infracción que se alega de ese precepto legal.
Y. El quinto error que lia sido alegado en el alegato del apelante es el haberse hecho caso omiso del cumplimiento del demandado con el contrato y el no cumplimiento 'con el mismo por parte del demandante. El apelante considera esto como una infracción del artículo 127 del Código de Enjuiciamiento Civil en relación con los principios fundamentales que regu-lan los contratos, según se determinan en el Código Civil. Se-gún la opinión que tenemos de esta cuestión no es necesario considerar la verdadera interpretación y efecto del artículo que acaba de citarse del Código de Enjuiciamiento Civil. Tal alegación era frívola e impertinente en un juicio de desa-hucio, porque teniendo éste por único fin, según hemos dicho antes, que el arrendatario cese en la posesión de la finca cuando ha llegado algunos de los casos establecidos en la ley, no cabe en ella discutir si el arrendador dejó de cumplir al-guno de sus deberes como tal, por lo que no existe el quinto error alegado.
Considerando todas estas cuestiones y examinando cuida-dosamente las autoridades que han sido citadas, y otros que hemos encontrado al considerar el caso, somos de opinión que la sentencia dictada por la Corte de Distrito de San Juan, Sección 2a., es enteramente correcta en todos sus particulares, debiendo, por tanto, confirmarse,.con las costas a favor de la apelada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.